Citation Nr: 1602187	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-22 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) and/or exposure to herbicides.  

2.  Entitlement to an effective date prior to June 28, 2010 for the grant of an increased 30 percent disability rating for bilateral hearing loss.  

3.  Entitlement to an increased disability rating in excess of 30 percent for bilateral hearing loss.  

4.  Entitlement to an increased disability rating in excess of 30 percent for PTSD.  

5.  Entitlement to an increased disability rating in excess of 10 percent for right knee chondromalacia patella.  

6.  Entitlement to an increased disability rating in excess of 10 percent for left knee chondromalacia patella with early degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to January 1970.  

These matters come before the Board of Veterans' Appeals (Board) from September 2008 and August 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The August 2012 RO decision granted an increased 30 percent disability rating for bilateral hearing loss, effective June 28, 2010; however, the RO denied the Veteran's claims of entitlement to increased disability ratings for posttraumatic stress disorder (PTSD), bilateral knee chondromalacia patella, and tinnitus, as well as his claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  Later that same month, the Veteran submitted a timely notice of disagreement (NOD) with the August 2012 RO decision which explicitly disagreed as to the effective date of June 28, 2010 for the grant of an increased 30 percent disability rating for bilateral hearing loss and the denial if his claims of entitlement to increased disability ratings for bilateral hearing loss, PTSD, bilateral knee chondromalacia patella, and bilateral tinnitus.  See 38 C.F.R. § 20.201 (2015).  In November 2012, the Veteran withdrew his appeal regarding bilateral tinnitus; however, he has not subsequently withdrawn his August 2012 NOD regarding the additional issues.  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2015).  Thus, although the issues addressed within the August 2012 NOD were not certified to the Board on appeal, the Board will address them for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that an SOC has yet been issued addressing those particular issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issue of entitlement to service connection for a cervical condition has been raised by the record in November 2015 claim, but such claim has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in order to afford the Veteran due process, specifically to afford the Veteran an adequate examination regarding his claim of entitlement to service connection for hypertension, and to issue an SOC regarding the Veteran's claims of entitlement to an effective date prior to June 28, 2010 for the grant of an increased 30 percent disability rating for bilateral hearing loss and entitlement to increased disability ratings for bilateral hearing loss, PTSD, and bilateral knee chondromalacia patella.  


I.  Service Connection - Hypertension  

The Veteran was afforded a VA examination regarding his claim of entitlement to service connection for hypertension in August 2008, after which the VA examiner diagnosed essential hypertension and concluded simply that the Veteran's hypertension was not due to his PTSD.  

The December 2015 Appellant's Brief submitted by the Veteran's representative asserts that the August 2008 VA opinion is inadequate.  The Board agrees because, significantly, the August 2008 VA opinion completely lacks any supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  VA's duty to assist includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Given the above, the Board agrees that an adequate VA examination, with a clear supporting rationale, is required to make an informed decision regarding the Veteran's claim of entitlement to service connection for hypertension.  

Additionally, the December 2015 Appellant's Brief raises the additional theory of entitlement that the Veteran's hypertension is a result of his presumed exposure to herbicides during active service in Vietnam.  This theory of entitlement was not addressed by the August 2008 VA examiner and has not been addressed by the AOJ in the first instance.  

Hypertension is not one of the specified diseases for which service connection may be presumed based upon the Veteran's presumed exposure to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e) (2015); see also 68 Fed. Reg. at 630.  However, in 2008 the National Academy of Sciences (NAS) concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  

The suggestive evidence of an association between hypertension and herbicide exposure can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, especially in light of the "low threshold" when assessing the need for a medical examination.  See 38 U.S.C.A. § 5103A(d)(2)(B) (West 2014); see also McLendon, 20 Vet. App. 79.  

Therefore, upon remand, the VA examiner must also opine whether the Veteran's hypertension is a result of his presumed exposure to herbicides during active service in Vietnam.  

Finally, following certification of the Veteran's claim to the Board on appeal, his representative submitted additional medical evidence to the record in support of his claim.  Although the Veteran's representative waived initial AOJ review with regard to such evidence, given the Board's remand of the issue herein, such evidence, as well as any other relevant additional evidence within the record, should be considered by the AOJ upon remand.  See 38 C.F.R. § 20.1304 (2015).  


II.  SOC

As noted in the Introduction above, following an August 2012 RO decision, the Veteran submitted a timely NOD as to the issues of entitlement to an effective date prior to June 28, 2010 for the grant of an increased 30 percent disability rating for bilateral hearing loss and entitlement to increased disability ratings for bilateral hearing loss, PTSD, and bilateral knee chondromalacia patella.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely August 2012 NOD, or at least no SOC has been associated with the claims file that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claims are resolved, such as by a complete grant of the benefits sought, or withdrawal of the August 2012 NOD.  

The remanding of these particular issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues of entitlement to an effective date prior to June 28, 2010 for the grant of an increased 30 percent disability rating for bilateral hearing loss and entitlement to increased disability ratings for bilateral hearing loss, PTSD, and bilateral knee chondromalacia patella to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an adequate VA examination regarding the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to PTSD and/or exposure to herbicides.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the VA examiner in conjunction with the opinion. All indicated studies should be conducted, and all findings must be reported in detail.  

Specifically, the VA examiner is asked to provide an opinion as to the following:

a) whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had onset during active service or are otherwise etiologically related to active service, to include as due to presumed exposure to herbicides during active service in Vietnam.  

In rendering the above opinion, the examiner must consider and discuss the 2008 NAS update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  

b) whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is caused by or aggravated by service-connected PTSD.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

Additionally, if the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is aggravated by service-connected PTSD, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's hypertension prior to any such aggravation.  

A complete rationale is required for all opinions rendered.  If a conclusion cannot be reached without resort to mere speculation, this must also be fully explained.  

2.  Thereafter, examine the requested opinion to ensure that is it adequate to adjudicate the Veteran's claim.  If it is inadequate for any reason, undertake any necessary corrective action.  Then, readjudicate the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to PTSD and/or exposure to herbicides, with proper consideration of any additional evidence added to the claims file, including that evidence submitted by the Veteran's representative following certification of the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow a reasonable opportunity to respond before returning the matter to the Board for further review, if otherwise in order.  

3.  Issue an SOC addressing the issues of entitlement to an effective date prior to June 28, 2010 for the grant of an increased 30 percent disability rating for bilateral hearing loss and entitlement to increased disability ratings for bilateral hearing loss, PTSD, and bilateral knee chondromalacia patella.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal as to those issues.  38 C.F.R. § 20.302(b) (2015).  If, and only if, the Veteran timely perfects an appeal as to any of those issues, return the matters to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




